failed to file his civil complaint, and to the extent that petitioner's claim is
                true, we remind the district court clerk of its duty to file documents and
                keep an accurate record of the proceedings before the court. See Donoho v.
                District Court, 108 Nev. 1027, 1029-30, 842 P.2d 731, 733 (1992)
                (explaining that the clerk of the district court has a duty to file documents
                and to keep an accurate record of the proceedings before the court).
                Nevertheless, we trust that the clerk will heed this reminder and perform
                its duty, and that the district court will resolve the matters pending before
                it as promptly as its calendar permits. Thus, we conclude that our
                intervention is not warranted in this matter. See Pan, 120 Nev. at 228, 88
                P.3d at 844. Accordingly, we
                            ORDER the petition DENIED.'




                      'We direct the clerk of this court to file the motion to proceed in
                forma pauperis provisionally received on August 17, 2012. As the filing
                fee was waived in this proceeding, we take no further action with regard to
                this motion. We also direct the clerk of this court to file the letters
                provisionally received on August 9, 2012, and November 13, 2012. We
                conclude that no action needs to be taken on these documents.

SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                       2
                cc: Anthony D. Bailey
                     Attorney General/Carson City




SUPREME COURT
        OF
     NEVADA
                                                    3
(0) 1947A